                            Case 1:21-cv-00995-DAD-JLT Document 6 Filed 09/09/21 Page 1 of 3


                    1   Nathan M. Hodges (SBN 277935)                          Exempt from Fees [Govt. Code §6103]
                        Hodges Law Group
                    2   1925 G Street
                    3   Bakersfield, CA 93301
                        Phone: (661) 316-7888
                    4   Email: nathan@hodges-lawgroup.com
                    5   Attorneys for defendants City of McFarland and Christopher Rivera
                    6
                    7
                    8                                 UNITED STATES DISTRICT COURT
                    9                               EASTERN DISTRICT OF CALIFORNIA
                  10
                  11    MIGUEL MORALES JR., an individual,      )              Case No. 1:21-CV-00995-DAD-JLT
                                                                )
                  12                          Plaintiff,        )
                  13                                            )              STIPULATION FOR ORDER EXTENDING
                        vs.                                     )              DEADLINE FOR RESPONSE TO
                  14                                            )              COMPLAINT
                        CITY OF MCFARLAND, a government entity; )              (Doc. 5)
                  15    CHRISTOPHER RIVERA, an individual; and )
                  16    DOES 1-10, Inclusive,                   )
                                                                )
                  17                          Defendants.       )
                                                                )
                  18                                            )
                  19                                            )
                                                                )
                  20                                            )
                  21
                  22           Plaintiff, Miguel Morales Jr., and defendants, City of McFarland and Christopher Rivera, by
                  23    and through their counsel, stipulate as follows:
                  24                                               STIPULATION
                  25           1.      A copy of the Summons and Complaint were served on August 19, 2021 on the City
                  26    of McFarland. The summons and complaint were served for both City of McFarland and
                  27    Christopher Rivera.
                  28

 Hodges Law Group
  Attorneys at Law
    1925 G Street
                                                                           1
Bakersfield, CA 93301
   (661) 316-7888

                         STIPULATION FOR ORDER EXTENDING DEADLINE FOR RESPONSIVE PLEADING
                           Case 1:21-cv-00995-DAD-JLT Document 6 Filed 09/09/21 Page 2 of 3


                    1          2.     The City of McFarland and Christopher Rivera are currently represented by the City
                    2   of McFarland’s City Attorney, Nathan M. Hodges, Hodges Law Group.
                    3          3.     Hodges Law Group has requested additional time to tender this claim to the City’s
                    4   Insurance Company and file to a responsive pleading in this matter, and has requested an extension
                    5   to October 8, 2021;
                    6          4.     Miguel Morales Jr., has no objections to the extension identified in paragraph 3.
                    7          5.     Based on the above, the parties stipulate to an extension of the deadline to file a
                    8   responsive pleading.
                    9
                  10    Dated: September 8, 2021                               HODGES LAW GROUP

                  11
                  12                                                 By:       /s/ Nathan M. Hodges /s/
                  13                                                           NATHAN M. HODGES
                                                                               Attorneys for defendants
                  14
                  15    Dated: September 8, 2021                               THE ZABETIAN FIRM, PC

                  16
                  17                                                 By:       /s/ Arash H. Zabetian /s/
                  18                                                           ARASH H. ZABETIAN
                                                                               Attorneys for plaintiff
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28

 Hodges Law Group
  Attorneys at Law
    1925 G Street
                                                                           2
Bakersfield, CA 93301
   (661) 316-7888

                         STIPULATION FOR ORDER EXTENDING DEADLINE FOR RESPONSIVE PLEADING
                            Case 1:21-cv-00995-DAD-JLT Document 6 Filed 09/09/21 Page 3 of 3


                    1                                         [PROPOSED] ORDER
                    2          Upon stipulation of the parties, and for good cause appearing therefore, the court grants an
                    3   extension to defendants, the City of McFarland and Christopher Rivera, to file and serve a
                    4   responsive pleading. Defendants’ responsive pleading shall be filed on or before October 8, 2021.
                    5
                        IT IS SO ORDERED.
                    6
                    7      Dated:     September 8, 2021                              _ /s/ Jennifer L. Thurston
                                                                     CHIEF UNITED STATES MAGISTRATE JUDGE
                    8
                    9
                  10
                  11
                  12
                  13
                  14
                  15
                  16
                  17
                  18
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28

 Hodges Law Group
  Attorneys at Law
    1925 G Street
                                                                          3
Bakersfield, CA 93301
   (661) 316-7888

                         STIPULATION FOR ORDER EXTENDING DEADLINE FOR RESPONSIVE PLEADING
